Citation Nr: 0105815	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rotoscoliosis of 
the lumbar spine.

2.  Entitlement to service connection for 1st degree AV 
Block.

3.  Entitlement to service connection for vasovagal syncope.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to August 
1990.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  In support of his claim, the veteran gave 
testimony at a personal hearing held at the RO in July 1999. 

Initially, the Board notes that during the personal hearing 
held at the RO in July 1999, the veteran raised claims of 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) and entitlement to 
service connection or secondary service connection for 
fibromyalgia.  These issues were not prepared for appellate 
review and are not currently pending before the Board.  
Accordingly, these matters are referred to the RO for 
appropriate handling and consideration.  


REMAND

The veteran claims entitlement to service connection for 
rotoscoliosis of the lumbar spine, 1st degree AV block, 
vasovagal syncope and tinnitus.  However, a review of the 
record reveals that additional development is required prior 
to adjudication of the veteran's appeal.

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With specific regard to the facts of the present case, the 
record shows that the veteran gave testimony at a personal 
hearing at the RO in July 1999.  At that time, the veteran 
testified that he believes that his currently diagnosed 
rotoscoliosis of the lumbar spine, 1st degree AV Block and 
vasovagal syncope are related to his service-connected right 
shoulder disability.  Applicable law provides that service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2000).  


VA outpatient treatment records dated August 1991 to June 
1997 show that the veteran has been diagnosed with an unusual 
congenital anomaly of the transverse processes of L-4 and L-
5.  The record also shows that the veteran had a positive 
tilt table test and vasovagal syncope.  The veteran relates 
all of these disorders to his service-connected shoulder 
disability and he has claimed service connection for 
rotoscoliosis of the lumbar spine, 1st degree AV Block and 
vasovagal syncope.  In an August 1999 rating decision, the RO 
denied these claims as not well grounded, as there is no 
medical evidence of record linking these disorders to the 
veteran's period of service.  However, the RO did not 
consider the veteran's claims as secondary to his service-
connected right shoulder disability.  The Board concludes 
that the veteran's testimony establishes that he is claiming 
secondary service connection for the aforementioned 
disorders.  The Veterans Claims Assistance Act provides that 
in conjunction with a claim for disability compensation 
benefits, a veteran shall be afforded a medical examination 
or the VA will obtain a medical opinion when such examination 
or opinion is necessary to make a decision on the claim.  The 
record shows that the veteran has currently diagnosed 
disorders, but the record lacks evidence linking or relating 
any of these disorders to the veteran's period of service or 
to his service-connected shoulder disability.  Accordingly, 
the Board finds that this matter should be remanded in order 
to afford the veteran a VA examination to determine whether 
the claimed rotoscoliosis of the lumbar spine, 1st degree AV 
block and vasovagal syncope are etiologically related to his 
service-connected right shoulder disability.  

The veteran is also seeking service connection for tinnitus.  
A VA audiological examination conducted in May 1997 shows 
that the veteran was diagnosed with tinnitus.  However, there 
is no medical opinion linking the veteran's tinnitus to his 
period of active service.  Therefore, as with the veteran's 
other claims, while this matter is in remand status, he 
should be afforded a current VA audiological examination and 
an opinion should be obtained regarding the etiology of his 
tinnitus.  

Finally, the Board notes that in an April 2000 statement, the 
veteran withdrew his request for a Travel Board hearing.  
However, the veteran indicated that he wanted the option of 
attending a hearing in connection with this appeal in 
Washington, DC.  While this matter is in remand status, the 
RO should clarify whether the veteran wishes to be scheduled 
for a hearing in Washington, DC.  If so, this should be noted 
and brought to the attention of the Board in the claims file, 
so that the veteran can be scheduled for such a hearing when 
this matter is returned to the Board for further review.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  As contemplated by the Veterans 
Claims Assistance Act, the veteran should 
be afforded a VA examination(s).  The 
examiner should review the entire claims 
file, and all appropriate tests should be 
conducted.  The examiner(s) should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The examiner(s) is/are 
specifically requested to indicate 
whether the veteran currently has 
rotoscoliosis of the lumbar spine, 1st 
degree AV Block, vasovagal syncope and 
tinnitus.  Then, the examiner(s) is/are 
requested to give an opinion as to 
whether the veteran's claimed 
rotoscoliosis of the lumbar spine, 1st 
degree AV Block, and vasovagal syncope 
are causally/etiologically related to the 
veteran's service-connected right 
shoulder disorder.  The examiner(s) 
is/are also requested to give an opinion 
as to whether the veteran's claimed 
tinnitus disorder is related to his 
period of service. 

2.  The RO should clarify the veteran's 
April 2000 statement regarding attending 
a hearing in Washington, DC.  Should the 
veteran confirm that he wishes to be 
scheduled for a hearing in Washington, 
DC, the RO should note this request in 
the claims file.    

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in November 1999, 
to include evidence obtained through 
development while this matter is in 
remand status.  If any benefit sought is 
not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





